IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39166

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 545
                                                )
       Plaintiff-Respondent,                    )     Filed: June 28, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
TRACY LYLE TUCK,                                )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael R. McLaughlin, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction     of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       Tracy Lyle Tuck pled guilty to possession of a controlled substance.            Idaho Code
§ 37-2732(c). The district court sentenced Tuck to a unified term of seven years, with three
years determinate. Tuck filed an Idaho Criminal Rule 35 motion, which the district court denied.
Tuck appeals.
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                               1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Tuck’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Tuck’s Rule 35 motion is affirmed.




                                                2